Citation Nr: 0919641	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-39 165	)	DATE
	)
	)

Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, claimed as due to exposure to herbicides in Korea.  

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel
INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  Service in the Republic of Korea in 1967 and 1968 
is indicated by the evidence of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim for 
service connection for type 2 diabetes mellitus because there 
was no evidence that he had been exposed to herbicide agents 
during his military service.  


REMAND

Certain diseases associated with exposure to herbicide 
agents, including type 2 diabetes mellitus, may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  
The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used primarily in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  Agent Orange is 
also known to have been used along the Korean demilitarized 
zone (DMZ) from April 1968 to July 1969.    

In general, for service connection to be granted for one of 
the enumerated diseases on a presumptive basis, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Veteran contends that he was exposed to Agent Orange 
while serving in a missile battery near, but not on, the DMZ 
during his service in Korea in 1967 and 1968.  In response to 
a request from the RO, the National Personnel Records Center 
(NPRC) stated that there was no record there of the Veteran's 
having been exposed to Agent Orange.  

Of record is a page from the VA adjudication manual (M21-1MR) 
listing the specific units confirmed by the Department of 
Defense (DoD) as having been exposed to Agent Orange in areas 
along the Korean DMZ from April 1968 to July 1969.  The 
record does not show that the Veteran was assigned to one of 
those units, and the Veteran does not claim that he was.  At 
the bottom of that page is a note directing adjudicators to 
make a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of the location of a 
Veteran's unit if he/she alleges service along the DMZ 
between April 1968 and July 1969, and was assigned to a unit 
other than one listed in the accompanying table of units 
identified as having been exposed to Agent Orange.  See M21-
1MR, Part IV.ii.2.C.10.l (February 11, 2009).  

The Veteran has identified the unit in which he served while 
stationed in Korea in 1967 and 1968, and claimed in testimony 
at the RO that his unit was "a mile or so" south of the 
DMZ.  Since the record does not indicate that JSRRC has been 
contacted to verify the location of the Veteran's unit, the 
Board must remand the diabetes issue.  

The Veteran testified at his RO hearing in July 2005 that he 
was told by his doctor that his diagnosed diabetes has "a 
lot to do" with his heart disease and peripheral conditions.  
The law provides that disability that is proximately due to 
or the result of a service-connected disease or injury is 
considered service-connected.  38 C.F.R. § 3.310(a) (2008).  
Accordingly the Board finds that the Veteran's claims for 
service connection for coronary artery disease and peripheral 
vascular disease are inextricably intertwined with the 
diabetes issue.  Because the Veteran's diabetes issue is 
being remanded, adjudication of the coronary artery disease 
and peripheral vascular disease issues must be deferred 
pending the outcome of the diabetes issue on remand.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
"could have a significant impact" on a veteran's claim for 
the second issue).


Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must contact the Veteran to 
confirm both his unit of assignment and 
its location during his period of service 
in Korea.  

2.  Thereafter, the AOJ must contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification 
of the location of a Veteran's unit to 
determine whether or not that unit is one 
that served in an area along the DMZ in 
Korea where herbicides were used between 
April 1968 and July 1969.  See M21-1MR, 
Part IV.ii.2.C.10.l (February 11, 2009).  
 
3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

